                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI

STEVEN KADAR and MARY KADAR,                 )
                                             )
               Plaintiffs,                   )
                                             )       Case No. 4:19-cv-00373
v.                                           )
                                             )       JURY TRIAL DEMANDED
AROUBA SIDDIQUI, et. al.,                    )
                                             )
               Defendants.                   )


     DEFENDANT RASIER, LLC’S ANSWERS AND AFFIRMATIVE DEFENSES TO
                 PLAINTIFFS’ COMPLAINT FOR DAMAGES
         COMES NOW Defendant Rasier, LLC, by and through its attorneys, Goldberg Segalla,

LLP, and for its Answer and Affirmative Defenses to Plaintiffs’ Complaint for Damages, states

as follows:

                                      INTRODUCTION

         As a preface to their Complaint, Plaintiffs provide a narrative that includes legal

conclusions and factual statements. Defendant specifically denies that Defendant David J.

Whitman was acting in the scope of any business with Defendant Uber Technologies, Inc. As to

the remaining factual allegations, Defendant is without knowledge or information sufficient to

form a belief as to the truth of those remaining allegations, and, therefore, Defendant denies

those remaining allegations and demands strict proof thereof.

                                           PARTIES

         1.    Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 1 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.




                                                 1
22666870.v1
22721973.v1
         2.    Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 2 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.

         3.    Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 3 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.

         4.    Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 4 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.

         5.    Denied. Defendant specifically denies that Defendant David J. Whitman was

acting in the scope of his employment with Defendant Uber Technologies, Inc. or Rasier, LLC.

As to the remaining allegations, Defendant is without knowledge or information sufficient to

form a belief as to the truth of those allegations, and, therefore, Defendant denies those

remaining allegations and demands strict proof thereof.

         6.    Admitted in part and denied in part. Defendant admits that Defendant Uber

Technologies, Inc. is a company registered to transact business in Missouri with a registered

agent of CT Corporation System at 120 S. Central Avenue, Clayton, Missouri 63105. Defendant

admits that Defendant Rasier, LLC is a subsidiary of Defendant Uber Technologies, Inc.

Defendant denies the remaining allegations.

         7.    Admitted in part and denied in part. Defendant admits that Defendant Rasier, LLC

is a company registered to transact business in Missouri with a registered agent of CT

Corporation System at 120 S. Central Avenue, Clayton, Missouri 63105. Defendant admits that




                                                2
22666870.v1
22721973.v1
Defendant Rasier, LLC is a subsidiary of Defendant Uber Technologies, Inc. Defendant denies

the remaining allegations.

                                            VENUE

         8.    The allegations in paragraph 8 of Plaintiffs’ Complaint for Damages are legal

conclusions to which no response is required. To the extent the allegations in paragraph 8 of

Plaintiffs’ Complaint for Damages are construed as factual allegations, Defendant is without

knowledge or information sufficient to form a belief as to the truth of the allegations in

paragraph 8 of Plaintiffs’ Complaint for Damages, and, therefore, Defendant denies those

allegations and demands strict proof thereof.

         9.    The allegations in paragraph 9 of Plaintiffs’ Complaint for Damages are legal

conclusions to which no response is required. To the extent the allegations in paragraph 9 of

Plaintiffs’ Complaint for Damages are construed as factual allegations, Defendant is without

knowledge or information sufficient to form a belief as to the truth of the allegations in

paragraph 9 of Plaintiffs’ Complaint for Damages, and, therefore, Defendant denies those

allegations and demands strict proof thereof.

                                                FACTS

         10.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 10 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.

         11.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 11 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.




                                                  3
22666870.v1
22721973.v1
         12.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 12 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.

         13.   Denied. Defendant denies that Plaintiff Kadar got a ride from Defendant Uber

Technologies, Inc. or Rasier, LLC. Defendant denies that Defendant Whitman was a driver for

Defendant Uber Technologies, Inc. As to the remaining allegations, Defendant is without

knowledge or information sufficient to form a belief as to the truth of those allegations, and,

therefore, Defendant denies those remaining allegations and demands strict proof thereof.

         14.   Denied. Defendant specifically denies that Defendant Whitman was acting in the

scope of his employment with Defendant Uber Technologies, Inc. or Rasier, LLC. As to the

remaining allegations, Defendant is without knowledge or information sufficient to form a belief

as to the truth of those allegations, and, therefore, Defendant denies those remaining allegations

and demands strict proof thereof.

         15.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 15 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.

         16.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 16 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.

         17.   Admitted, upon information and belief.

         18.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 18 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.


                                                4
22666870.v1
22721973.v1
         19.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 19 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.

         20.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 20 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.

         21.   Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 21 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.

         22.   The allegations in paragraph 22 of Plaintiffs’ Complaint for Damages are legal

conclusions to which no response is required. To the extent the allegations in paragraph 22 of

Plaintiffs’ Complaint for Damages are construed as factual allegations, Defendant is without

knowledge or information sufficient to form a belief as to the truth of the allegations in

paragraph 22 of Plaintiffs’ Complaint for Damages, and, therefore, Defendant denies those

allegations and demands strict proof thereof.

         23.   The allegations in paragraph 23 of Plaintiffs’ Complaint for Damages are legal

conclusions to which no response is required. To the extent the allegations in paragraph 23 of

Plaintiffs’ Complaint for Damages are construed as factual allegations, Defendant is without

knowledge or information sufficient to form a belief as to the truth of the allegations in

paragraph 23 of Plaintiffs’ Complaint for Damages, and, therefore, Defendant denies those

allegations and demands strict proof thereof.

         24.   The allegations in paragraph 24 of Plaintiffs’ Complaint for Damages are legal

conclusions to which no response is required. To the extent the allegations in paragraph 24 of


                                                5
22666870.v1
22721973.v1
Plaintiffs’ Complaint for Damages are construed as factual allegations, Defendant is without

knowledge or information sufficient to form a belief as to the truth of the allegations in

paragraph 24 of Plaintiffs’ Complaint for Damages, and, therefore, Defendant denies those

allegations and demands strict proof thereof.

         25.   The allegations in paragraph 25 of Plaintiffs’ Complaint for Damages are legal

conclusions to which no response is required. To the extent the allegations in paragraph 25 of

Plaintiffs’ Complaint for Damages are construed as factual allegations, Defendant is without

knowledge or information sufficient to form a belief as to the truth of the allegations in

paragraph 25 of Plaintiffs’ Complaint for Damages, and, therefore, Defendant denies those

allegations and demands strict proof thereof.

         26.   The allegations in paragraph 26 of Plaintiffs’ Complaint for Damages are legal

conclusions to which no response is required. To the extent the allegations in paragraph 26 of

Plaintiffs’ Complaint for Damages are construed as factual allegations, Defendant is without

knowledge or information sufficient to form a belief as to the truth of the allegations in

paragraph 26 of Plaintiffs’ Complaint for Damages, and, therefore, Defendant denies those

allegations and demands strict proof thereof.

         27.   The allegations in paragraph 27 of Plaintiffs’ Complaint for Damages are legal

conclusions to which no response is required. To the extent the allegations in paragraph 27 of

Plaintiffs’ Complaint for Damages are construed as factual allegations, Defendant is without

knowledge or information sufficient to form a belief as to the truth of the allegations in

paragraph 27 of Plaintiffs’ Complaint for Damages, and, therefore, Defendant denies those

allegations and demands strict proof thereof.




                                                6
22666870.v1
22721973.v1
         28.    The allegations in paragraph 28 of Plaintiffs’ Complaint for Damages are legal

conclusions to which no response is required. To the extent the allegations in paragraph 28 of

Plaintiffs’ Complaint for Damages are construed as factual allegations, Defendant is without

knowledge or information sufficient to form a belief as to the truth of the allegations in

paragraph 28 of Plaintiffs’ Complaint for Damages, and, therefore, Defendant denies those

allegations and demands strict proof thereof.

                                   COUNTS I THROUGH V

         Counts I through V of Plaintiffs’ Complaint are not directed at Defendant Rasier, LLC, so

no response is necessary. To the extent any factual allegations contained in those Counts could

be construed against Defendant Rasier, LLC, those factual allegations are denied.

                                           COUNT VI

         51.    Defendant incorporates herein by reference the responses contained in Paragraphs

1-50 of this Answer.

         52.    Denied. The allegations in paragraph 52 of Plaintiffs’ Complaint for Damages are

legal conclusions as to agency and employment to which no response is required. To the extent

the allegations in paragraph 52 of Plaintiffs’ Complaint for Damages are construed as factual

allegations, Defendant denies those allegations and demands strict proof thereof.

         53.    Denied. The allegations in paragraph 53 of Plaintiffs’ Complaint for Damages are

legal conclusions as to agency and employment to which no response is required. To the extent

the allegations in paragraph 53 of Plaintiffs’ Complaint for Damages are construed as factual

allegations, Defendant denies those allegations and demands strict proof thereof.




                                                 7
22666870.v1
22721973.v1
                                            COUNT VII

         54.    Defendant incorporates herein by reference the responses contained in Paragraphs

1-53 of this Answer.

         55.    Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 55 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.

         56.    Denied. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 56 of Plaintiffs’ Complaint for Damages, and,

therefore, Defendant denies those allegations and demands strict proof thereof.

         WHEREFORE, Defendant Rasier, LLC, having fully answered Plaintiffs’ Complaint for

Damages, requests that the Court dismiss Plaintiffs’ Complaint for Damages with prejudice,

assess costs against Plaintiffs, and grant such other relief as this Court deems just and proper.

                         DEFENDANT’S AFFIRMATIVE DEFENSES

         Defendant Rasier, LLC sets forth the following affirmative defenses to the claims made

in Plaintiffs’ Complaint for Damages. In doing so, Defendant does not assume the burden of

proof with respect to any of the affirmative defenses where the substantive law provides

otherwise.

         1.     Plaintiffs’ Complaint for Damages fails to state a claim upon which relief may be

granted.

         2.     Defendant Siddiqui’s negligence and/or comparative fault caused and/or

contributed to any injuries Plaintiffs allegedly suffered, in whole or part, by, among other things,

failing to yield, failing to keep a proper lookout and failing to act with due care.

         3.     Plaintiffs’ claims against Defendant Rasier, LLC are barred, in whole or in part,


                                                  8
22666870.v1
22721973.v1
by the contributory and comparative fault of Defendant Siddiqui in that Defendant Siddiqui,

among other things, failed to yield, failed to keep a proper lookout and failed to act with due

care.

         4.     Defendant states that its liability, if any, to Plaintiffs or any other party, person or

entity, whether such liability be imposed by way of contract or otherwise, for any damages

arising as a result of the occurrence identified in Plaintiffs’ Complaint for Damages, be limited in

accordance with Missouri law, including but not limited to Mo. Rev. Stat. §537.067.

         5.     Defendant states that it intend to rely upon the provisions of Mo. Rev. Stat.

§490.715, limiting the economic damages for medical expenses to the amounts actually paid to

healthcare providers.

         6.     Plaintiffs’ claims are barred by the applicable statutes of limitation or repose.

         7.     Plaintiffs’ claims are barred by reason of laches, waiver, estoppel, unclean hands,

unjust enrichment, and/or any other equitable defense.

         8.     Defendant denies that any damages, injuries, or losses of any kind or character, or

of any sum or amount, have been suffered by Plaintiffs by reason of any acts, omissions,

carelessness, negligence, or intentional conduct on the part of Defendant Rasier, LLC or on the

part of any of Defendant Rasier, LLC’s agents, servants, employees, or any other person or

persons acting or purporting to act on behalf of Defendant Rasier, LLC.

         9.     Plaintiffs have failed to mitigate their damages.

         10.    Plaintiffs are estopped from bringing this suit by their own actions or inactions,

including but not limited to, Plaintiffs’ failure to bring claims at their first opportunity.

         11.    If another defendant or another party makes a settlement with Plaintiffs, or if

Plaintiffs receive anything of value from any party, individual or entity, the amount of such


                                                   9
22666870.v1
22721973.v1
payment or consideration should be treated as a payment in full satisfaction of the damages of

Plaintiffs, or in the alternative, the amount of such payment or consideration should be a set off

against any judgment that may be entered herein.

         12.   If any portion of Plaintiffs’ alleged damages are divisible, Defendant asserts that

such alleged damages may be subject to the doctrines of apportionment and/or alternate

proximate cause.

         13.   Some or all of the damages claimed by Plaintiffs are limited or are not

recoverable under the applicable law. Further, in the event damages are to be awarded to

Plaintiffs, such damages should be reduced or offset by various benefits received under

applicable law.

         14.   Plaintiffs’ damages were caused and brought about by an intervening and

superseding cause and were not caused by Defendant Rasier, LLC or by a person or entity for

whom Defendant Rasier, LLC is responsible.

         15.   The Complaint, and each cause of action therein, may be barred, in whole or part,

under the independent contractor defense because Defendant Whitman was an independent

contractor responsible for his own means and methods, thereby making the doctrines of

respondeat superior and agency inapplicable.

         16.   At no time or place set forth in the Complaint did any other defendant or third

person alleged to be at fault operate as the agent or employee of Defendant Rasier, LLC, such

that Defendant Rasier, LLC can be held vicariously liable for their acts. Should any other

defendant or third party be deemed to have any affiliation with this Defendant Rasier, LLC, then

such other defendant or third party was independently responsible for their own means and

methods. Accordingly, the doctrines of respondeat superior and agency are inapplicable and


                                               10
22666870.v1
22721973.v1
Defendant Rasier, LLC has no vicarious liability for acts or omissions by said other defendants

or third parties.

         17.    Defendant is informed and believes, and thereon alleges, that Defendant Whitman

is contractually obligated to defend, indemnify and hold Defendant Rasier, LLC harmless for all

claims asserted by Plaintiffs.

         18.    To the extent that they are not inconsistent with the position of Defendant Rasier,

LLC, Defendant Rasier, LLC adopts and incorporates the affirmative defenses asserted by all

other Defendants as if set forth fully herein.

         19.    Defendant denies each and every allegation of Plaintiffs’ Complaint for Damages

not heretofore responded to.

         20.    Defendant incorporates each and every additional affirmative defense that may be

uncovered or made known during the investigation and discovery of this case. Defendant

specifically reserves the right to amend its Answer to include additional affirmative defenses at a

later time.

         WHEREFORE, Defendant Rasier, LLC, having fully answered Plaintiffs’ Complaint for

Damages, requests that the Court dismiss Plaintiffs’ Complaint for Damages with prejudice,

assess costs against Plaintiffs, and grant such other relief as this Court deems just and proper.




                                                 11
22666870.v1
22721973.v1
                                                 Respectfully submitted,


                                                 GOLDBERG SEGALLA, LLP

                                            By: /s/ Phil Sholtz
                                                John M. Allen, #49642
                                                jallen@goldbergsegalla.com
                                                Phil Sholtz, #57375
                                                psholtz@goldbergsegalla.com
                                                8000 Maryland Suite 640
                                                St. Louis, Missouri 63105
                                                Telephone: (314) 446-3350
                                                Facsimile: (314) 446-3360

                                                 Attorneys for Defendant Rasier, LLC

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was served through the
Missouri eFiling system and/or by facsimile, hand delivery, electronic mail or U.S. Mail, postage
prepaid, this 15th day of April 2019, to all counsel of record.



                                                    /s/ Phil Sholtz




                                               12
22666870.v1
22721973.v1
